       3:18-cv-02699-JMC       Date Filed 11/29/18      Entry Number 13        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

  RYAN CARABOOLAD, individually, and on
  behalf of all others similarly situated,          Case No. 3:18-cv-02699-JMC

                 Plaintiff,

  v.

  SUN TAN CITY, LLC, a Kentucky company,

                 Defendant.



                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Ryan Caraboolad

hereby dismisses this action without prejudice.

                                             Respectfully Submitted,


Dated: November 29, 2018                     By: /s/ C. Tyson Nettles

                                             C. Tyson Nettles (#9569)
                                             PO Box 22007
                                             Charleston, SC 29407
                                             tyson@tysonnettleslaw.com
                                             Telephone: (843) 278-8416

                                             Stefan Coleman
                                             law@stefancoleman.com
                                             LAW OFFICES OF STEFAN COLEMAN, P.A.
                                             1072 Madison Ave. #1
                                             Lakewood, NJ 08701
                                             Telephone: (877) 333-9427
                                             Facsimile: (888) 498-8946


                                             Attorneys for Plaintiff and the putative Classes
      3:18-cv-02699-JMC        Date Filed 11/29/18     Entry Number 13        Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 29, 2018, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which is being served this day on all counsel

of record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                                           /s/ C. Tyson Nettles
